Name: Commission Regulation (EEC) No 2870/89 of 25 September 1989 on the supply of a consignment of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/20 Official Journal of the European Communities 26. 9 . 89 COMMISSION REGULATION (EEC) No 2870/89 of 25 September 1989 on the supply of a consignment of cereals as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 750/89 (2), and in particular Article 6 (1) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a decision on the alloca ­ tion of food aid the Commission has allocated to Euro ­ naid 4 898 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supply shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . O OJ No L 172, 21 . 6 . 1989, p . 1 . (') OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 26. 9 . 89 Official Journal of the European Communities No L 276/21 ANNEX I 1 . Operation No (') : 298 /89 2 . Programme : 1 989 3 . Recipient : Euronaid, Rhijngeestersstratweg 40, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination :  A : Ecuador  B : Peru  C : Brazil  D : Haiti  E : Ivory Coast  F : Senegal  G : Togo  H : Central African Republic  I : Madagascar  K : Malawi  L : Rwanda  M : Tanzania 6 . Product to -be mobilized : rolled oats 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II . A. 9) 8 . Total quantity : 894 tonnes (1 541 tonnes of cereals) 9 . Number of lots : one (12 parts : A : 144 tonnes ; B : 12 tonnes ; C : 12 tonnes ; D : 234 tonnes ; E : 1 2 tonnes ; F : 12 tonnes ; G : 12 tonnes ; H : 48 tonnes ; 1 : 252 tonnes ; K : 84 tonnes ; L : 60 tonnes ; M : 12 tonnes) 10 . Packaging and marking (*) (6) Q f) ( 10) ( ,2) ( 13) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II . B. 3) Marking on the bags in letters at least 5 cm high : A and B : 'ACCIÃ N N ° 298/89 / COPOS DE AVENA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / EURONAID' C : 'ACÃ Ã O N? 298/89 / FLOCOS DE AVEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / EURONAID' D, E, F, G, H, I and L : 'ACTION N ° 298/89 / FLOCONS D'AVOINE / DESTINÃ S Ã LA DISTRIBU ­ TION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / EURONAID' K and M : 'ACTION No 298/89 / ROLLED OATS / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / EURONAID' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . to 30 . 11 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 10. 10 . 1989 at 12 noon No L 276/22 Official Journal of the European Communities 26 . 9 . 89 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 10. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15. 11 . to 10 . 12. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Brussels : telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 1 . 9 . 1989 fixed by Commission Regulation (EEC) No 2612/89 (OJ No L 252, 29. 8 . 1989, p. 15) No L 276/23 -26 . 9 . 89 Official Journal of the European Communities ANNEX II 1 . Operation No (') : 450/89 2. Programme : 1989 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Ghana 6. Product to be mobilized : Milled rice (product codes 1006 30 94 900 or 100630 96 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.10) 8 . Total quantity : 280 tonnes (672 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking 0 00 0 (10) (") O2) : see hst published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (c)) Marking on the bags in letters at least 5 cm high : 'ACTION No 450/89 / RICE / GHANA / CARITAS ITALIANA / 90624 / ACCRA VIA TEMA 7 GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 11 . to 20. 11 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 10. 10. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15 . 11 . to 5. 12. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 1 . 9 . 1989, fixed by Commission Regulation (EEC) No 2612/89 (OJ No L 252, 29. 8 . 1989, p. 15) No L 276/24 Official Journal of the European Communities 26. 9 . 89 ANNEX III 1 . Operation No ('): 447/89 2. Programme : 1989 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of ' the recipient ^): see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Chile 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.6) 8 . Total quantity : 1 235 tonnes (1 692 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (*) (6) Q (9) ( l0) (H ) ( l2) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (a)) Marking on the bags in letters at least 5 cm high : 'ACCIÃ N N ° 447/89 / HARINA DE TRIGO / CHILE / CARITAS ALEMANA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5 . Port of landing :   16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 11 . to 30 . 11 . 1989 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 10 . 10. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 10 . 1989, at 12 noon (b) period for making the goods available at the port of shipment : 15. 11 . to 10 . 12. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 1.9. 1989, fixed by Commission Regulation (EEC) No 2612/89 (OJ No L 252, 29. 8 . 1989, p. 15) 26. 9 . 89 Official Journal of the European Communities No L 276/25 ANNEX IV 1 . Operation No ('): 452/89 2 . Programme : 1989 3 . Recipient : Euronaid, Rhijngeestersstratweg 40, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : A : Colombia, B : Peru, C : Dominican Republic, D : Somalia 6 . Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II . A. 9) 8 . Total quantity : 576 tonnes (993 tonnes of cereals) 9 . Number of lots : one (four parts : A : 288 tonnes ; B : 144 tonnes ; C : 132 tonnes ; D : 12 tonnes) 10 . Packaging and marking (*) (6) I7) (9) ( l2) ; A, B, C ( l0)("): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II. B. 3)  marking on the bags in letters at least 5 cm high :  A, B, C : 'ACCIÃ N N ° 452/89 / COPOS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / EURONAID / DESTINADO A LA DISTRIBUCIÃ N GRATUITA'  D : 'ACTION No 452/89 / ROLLED OATS / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / EURONAID / FOR FREE DISTRIBUTION' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 30. 11 . 1989 1 8 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 10 . 10 . 1989, 12 noon 21 . In the case of a second invitation to tender : ' (a) deadline for the submission of tenders : 24. 10 . 1989, 12 noon (b) period for making the goods available at the port of shipment : 15 . 11 to 10 . 12. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonnei 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 1.9 . 1989 fixed by Commission Regulation (EEC) No 2612/89 (OJ No L 252, 29. 8 . 1989, p. 15) No L 276/26 Official Journal of the European Communities 26. 9. 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) The successful tenderer shall give the beneficiaries representatives at the time of delivery, a health certifi ­ cate. ; (6) The successful tenderer shall give the beneficiaries' representatives a certificate of origin at the time of delivery. Q The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. ( ®) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (*) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ (I0) The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. Shipment to take place in 20- or 40-foot containers, conditions FCL/LCL. The supplier shall be respon ­ sible for the cost of making the containers available in the stack position of the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of the second subparagraph of Article 13 (2) of Regulation (EEC) No 2200/87 shall not apply. (") Shipment to take place in 20-foot containers, condition FCL/LCL shippers-count-load and stowage (els). ( I2) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK. Rotterdam. ( I3) Shipment to take place in at least 16 40-foot and 44 20-foot containers. Conditions FCL/LCL shippers ­ count-load and stowage (els).